Maceen, J. (dissenting).
Plaintiff held a standard owners’, landlords’ and tenants’ liability policy, issued by defendant covering plaintiff’s Brooklyn apartment building, insuring plaintiff against liability for injury to third persons caused by accident and arising from “ the ownership, maintenance or use of the premises, and all operations necessary or incidental *14thereto The policy contained the nsnal following provision: “6. Notice of Accident—When an accident occurs written notice shall be given by or on behalf of the Insured to the Company or any of its authorized agents as soon as practicable. Such notice shall contain particulars sufficient to identify the Insured and also reasonably obtainable information respecting the time, place and circumstances of the accident, the names and addresses of the injured and of available witnesses.”
July 16, 1966, the three-year-old daughter of a tenant fell from a fourth-story window of the building and was killed. On the ground beside her body was found part of a screen. The caretaker of the building was immediately aware of the occurrence and two days later notified plaintiff’s president at which time she told him that on several previous occasions she had seen the child lean out the window and had warned the mother about it. No notice of the accident was given to defendant until shortly after plaintiff’s receipt of an attorney’s letter dated September 13, 1967, threatening suit. Defendant disclaimed liability under its policy because of plaintiff’s alleged failure to give timely notice of the happening of the accident and this action for a judgment declaring the defendant obligated to assume coverage followed.
Concededly, a serious accident occurred on plaintiff’s premises and had plaintiff complied with the notice requirement of the policy, defendant was obliged to indemnify it against its liability, if any, arising from the occurrence. Essentially, plaintiff’s preferred excuse for failure to give notice is that to him there appeared no indication that he was legally liable or that a claim would ensue and that he therefore gave notice “ as soon as practicable ”. In sustaining plaintiff’s position the trial court said: “ The plaintiff was reasonable in assuming that the child accidentally fell out of the window. The advice was not calculated to alert the insured’s officer to a potential claim. He made no judgment relating to liability because there were no facts known to him which would bring such a question to mind. I find that the insured was first alerted to the possibility of legal liability flowing from the accident when it received the letter from claimant’s attorney. Timely notice to the insurance company was then given of this notice of claim.”
If this conclusion be sound, an insured is required to report only those accidents in which in its judgment legal liability is possible. No reported case remotely supporting such a conclusion has come to my attention. Respondent relies entirely on the authorities cited in the decision below, all of which may be readily distinguished from the ease at bar. They fall into three general categories: (1) accidents occurring off the *15insured’s premises or in which it justifiably believed it was not involved (e.g. Brennan v. Travelers Ins. Co., 295 N. Y. 849; Ripepi v. American Ins. Co., 234 F. Supp. 156, affd. 349 F. 2d 300; Ousterhout v. Travelers Ind. Co., 42 Misc 2d 1058; Vassilakis v. Glens Falls Inc. Co., 51 N. J. 96); (2) accidents which the insured justifiably believed resulted in no injury (e.g. Melcher v. Ocean Acc. & Guar. Corp., 226 N. Y. 51; Cooper v. Government Employees Ins. Co., 51 N. J. 86; cf. Haas Tobacco Co. v. American Fid. Co., 226 N. Y. 343); and (3) cases in which the insured was unaware that he was covered by a policy issued to another (e.g. Greaves v. Public Serv. Mut. Ins. Co., 4 A D 2d 609, affd. 5 N Y 2d 120).
Under its policy the defendant was required not only to pay any damages assessed against the insured but also to defend any action against the insured “ even if * * * groundless, false or fraudulent ”. The purpose of requiring notice is to permit the insurer to promptly investigate the occurrence to the end that it may adequately defend ensuing actions or settle potential claims. The circumstances here presented do not warrant relieving plaintiff of its contractual obligation to promptly notify the defendant of the occurrence of the accident. (Greater N. Y. Mut. Ins. Co. v. Atlantic Cleaning Serv. Corp., 35 A D 2d 736, affd. 28 N Y 2d 726; Jeannette Glass Co. v. Indemnity Ins. Co. of North Amer., 370 Pa. 409.)
The judgment appealed from should be reversed and judgment entered declaring (1) that plaintiff failed to notify defendant as soon as practicable of an accident occurring on its premises July 16, 1966, resulting in the death of one Gwendolyn King, and (2) that defendant is not obliged to defend any action or pay any judgment arising out of said accident; with costs and disbursements to defendant.
Stevens, P. J., Capozzoli, MoGivern and Tilzer, JJ., concur in Per Curiam opinion; Machen, J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on May 22, 1970, affirmed. Respondent shall recover of appellant $50 costs and disbursements of this appeal.